Citation Nr: 1529689	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for colitis with diverticulitis and diverticulosis with right upper quadrant abdominal pain, status post-acute in-service gastroenteritis, claimed as gastric intestinal issues. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to June 1969.  He also has unverified Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.   

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in September 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's in-service gastrointestinal symptoms were acute and transitory.

2.  The most probative evidence is against a finding that the Veteran has a gastrointestinal disability causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for colitis with diverticulitis and diverticulosis with right upper quadrant abdominal pain, status post-acute in-service gastroenteritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2010.  

The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  In September 2014, the Board remanded the Veteran's claim for VA to assist the Veteran in obtaining private records.  In October 2014, VA requested the Veteran to provide it with authorization for it to obtain private records.  The Veteran did not provide such authorization.  Therefore, the Board finds that VA has met its duty to assist.

A December 2014 VA clinical opinion is of record.  The opinion contains adequate rationale, considers the Veteran's reported history and clinical records, and is adequate for the Board to adjudicate the Veteran's claim. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he had stomach problems in service, and has had them since service.  The Board finds, for the reasons noted below, that service connection for a gastrointestinal disability is not warranted. 

The Board acknowledges that the Veteran had stomach complaints in service.  An October 8, 1968 STR reflects that the Veteran had nausea, watery diarrhea, stomach cramps, and a headache.  He had a temperature of 99 degrees.  The impression was acute gastroenteritis.   

An October 10, 1968 STR (laboratory slip) reflects that the Veteran was seen for bloody diarrhea.  The report reflects "no enteric pathologies isolated."  Another STR reflects that his diarrhea had slowed down somewhat, and he no longer had vomiting, but still had cramps.  The impression was bloody diarrhea rule out shigella-Salmonella.  An October 14, 1968 STR reflects that the Veteran had less diarrhea and less cramping with the addition of medication, but was still passing blood.  He had tenderness in the lower abdomen bilaterally.

An October 21, 1968 STR also reflects that the Veteran no longer had blood noted in his stool or diarrhea, but still had left lower quadrant cramps.  An October 21, 1968 laboratory slip reflects this stool was negative for gross blood in the stool, but had trace occult.  It was negative for pus, mucus, and bile.  

The Veteran's January 1969 report of medical history for separation purposes reflects that the Veteran reported that he was in "excellent" health.  He reported that he had, or had previously had mumps and hay fever.  It was also noted in the physician's summary and elaboration of all pertinent data that the Veteran's mother had kidney disease, stomach trouble and allergies, that the Veteran had had the mumps in 1949, that the Veteran had a cyst removed from the lower right eye lid in 1966, and that the Veteran "denies all other medical and surgical history."

The Veteran signed a statement in June 1969 in which he stated the following:

I certify that since my last physical examination that there has been no change in my physical condition and that I am not suffering any disability, defect, or illness to the best of my knowledge.

In sum, there are no further STRs reflecting treatment, the Veteran denied difficulties in January 1969, and he denied difficulties in June 1969.  Based on the foregoing, the Board finds that the Veteran's October 1968 symptoms were acute and transitory.  The Board finds that if the Veteran had gastrointestinal symptoms between November 1969 and June 1969, it would have been reasonable for him to have reported when he provided his other history, rather than deny it.  

The earliest post-service clinical evidence with regard to the Veteran's gastrointestinal system is not until many decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges the Veteran's statements as to having treatment beginning in the 1970s, that he had flare-ups since Vietnam, and that the worst flares were around 1972-73, 1975 or 1976, the early 1980s, 1987 or 1988, the early 1990s, and January of 1998.  The Veteran testified at the June 2014 Board hearing that he sought treatment in the 1970s, 1980s, and 1990s and had several years between cycles of symptoms.  However, the Board finds that the clinical records noted below are more probative than the Veteran's statements as to the history of his gastrointestinal symptoms.  
 
An October 1999 abdominal ultrasound record reflects that the Veteran had abdominal pain.  The Board notes that this was three decades after separation from service.  The indication for the ultrasound was abdominal pain; it does not list bloody stool, diarrhea, nausea, or vomiting.  Importantly, the diagnostic impression was negative for any disability.  

A private record from Dr. Warkentin and Dr. Gilmer reflects that the Veteran had several health problems.  They were noted to include hypertension, hypercholesterolemia, gout, and obesity from January 1993, colon polyps and cancer from March 1993 with a negative flexible sigmoidoscopy in April 1998, and nonspecific colitis diagnosed in April 2001 with a negative colonoscopy in February 2001.  Thus, according to the records of Drs. Warkentin and Gilmer, they had knowledge of the Veteran's medical history for at least six years prior to his diagnosis of colitis, and they did not note any diagnosis of colitis or diverticulitis until 2001.

A February 2006 Aurora Endoscopy Center Procedure Report reflects that the Veteran presented for an elective outpatient coloscopy.  The indication for the procedure was a positive family history of colon cancer.  Notably, it does not list a thirty year history of abdominal pain, bloody stool, diarrhea, nausea, or vomiting.  It was noted that the Veteran's clinical history was "unremarkable."  It further reflects that a "[c]olonoscopy 5 years ago showed a minimal hyperplastic polyps and diverticulosis."  The diagnosis was colonic polyp, diverticulosis of the colon, and family history of malignant neoplasm of the GI tract."

An August 2010 examination report reflects a diagnosis of colitis with "diverticulitis and diverticulosis with right upper quadrant abdominal pain.  Status post-acute gastroenteritis, prolonged."  The examiner stated "the current gastrointestinal condition more likely than is not service connected."  The examiner did not provide a rationale for the opinion, and the opinion actually is unclear as to whether it is more likely than not his disability is related to service, or more likely than not that it is not related to service.  It was noted that when discussing the history of the symptoms, the Veteran reported "[g]ot very sick while on duty in South Korea started again June 2007."  The examiner did not state that he had reviewed the Veteran's claims file; he also did not discuss the private records noted above.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds, for the reasons noted above, that the opinion of the 2010 examiner lacks probative value. 
 
Although the 2010 report reflects that the Veteran reported the onset of his post-service symptoms to be in 2007, the Veteran has disputed this.  As noted above, the Veteran has reported symptoms since the 1970s.  In a December 2010 notice of disagreement, the Veteran stated that he has had gastrointestinal issues since he was in Korea.

In a January 2012 written statement the Veteran stated that he had symptoms of colitis for the last 40 years.  He stated, in part, as follows:

after getting off of active duty in 1969 flare-ups were on an occasional basis. I watched types of food consumed and managed with over the counter medications to control diarrhea. Gas and embarrassment of gurgling insides along with hemorrhoids, needing to find close restroom facilities and chance of accident was often present. I was resigned to living with the condition of which I have done a pretty good job. During my younger years I did not have the means to seek expensive medical attention. Over the counter remedies and staying home was the primary treatment for the colon problems. It didn't occur to me to seek help at the VA hospital and maybe it is because of a less than positive experience I had at the VA in 1969 in Wichita [with a dentist].  . . In the late nineties I was experiencing pain close to my lower back. It was like back spasms and with certain movement it would take my breath away. My doctor sent me for ultrasound for possible kidney stones. None were found and I went about my business and sucked it up as always. In 2001 during a colonoscopy the doctor found inflammation in the colon (colitis). He gave me prescription for Asacol which I took for the better part of a year and the earlier pain associated with the lower back subsided. I continued to have occasional flare-ups, with diarrhea and hemorrhoids. In September of 2011 I was again experiencing abdominal pain. The symptoms were not unlike what I had originally experienced in Korea in 1968. Results were fever, chills, nausea, belly cramps, diarrhea weight loss of approximate 20 pounds and hemorrhoids. The doctor treated me for diverticulitis with antibiotics. 

The Veteran also stated that he never reported to the August 2010 examiner that he did not re-experience symptoms after service until 2007.  

A December 2014 VA opinion is of record.  The clinician opined that the Veteran's current gastrointestinal disorders are less likely than not caused by military service or had onset during military service.  His opinion was based on the resolution of the Veteran's October 1968 acute infectious colitis within two weeks of onset, which was self-limited, as evidenced by the lack of continuous STRs, the Veteran's declaration of excellent health in January 1969, and the Veteran's denial of gastrointestinal problems in January 1969.  The examiner also noted that the Veteran had a normal flexible sigmoidoscopy in 1993 and again in 1998, more than twenty years after separation from service.  The examiner opined that if the Veteran had a chronic colitis of 30 years duration it would have be evident on the flexible sigmoidoscopies.  In addition, the February 2006 showed no evidence of chronic colitis.  The examiner opined that the negative colonic examinations are strong evidence against any chronic condition dating from military service.  (The Board notes that a sigmoidoscopy is a tool used for examining the sigmoid colon.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))
The Board notes that the clinician stated that there was no history of a specific gastrointestinal disorder for more than three decades, and no evidence of record that the Veteran had continuity of symptoms since 1969.  In this regard, the Board notes that there is some evidence (i.e. the Veteran's statements); however, the credibility of these statements is outweighed by the diagnostic tests (i.e. the ultrasound and sigmoidoscopy results.)  In addition, the clinician had reviewed the entire claims file, to include the Veteran's statements.  The Board finds that the opinion is adequate, has a basis in fact, and is the most probative evidence of record.  

The Veteran is competent to relate his symptoms, such as diarrhea, and bloody stools.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of gastrointestinal disabilities such as his.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Moreover, the Board finds that the clinical records, to include the negative diagnostic findings, weigh against the Veteran's assertion of gastrointestinal symptoms since service.  

In sum, the most probative evidence of record is against a finding that the Veteran has a gastrointestinal disability causally related to service, to include an acute illness in 1968, service in Korea, and/or exposure to herbicides.  In this regard, the service personnel records do not reflect exposure to herbicides in service, the Veteran does not have a disease which warrants presumptive service connection under 38 C.F.R. § 3.309(e), and there is no competent credible evidence that he was exposed to herbicides and more likely than not has a gastrointestinal disability related to such; the Veteran has not been shown to be competent to state such. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for colitis with diverticulitis and diverticulosis with right upper quadrant abdominal pain, status post-acute in-service gastroenteritis, claimed as gastric intestinal issues is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


